PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




                                                                                                                                                                                                        In re Application of 
Loberger et al.
Application No. 16/245,937
Filed: 11 Jan 2019
For: Multi-Function Fixture for a Lavatory System

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “RENEWED PETITION UNDER 37 CFR §1.78(E)” filed March 16, 2021. 

The petition under 37 CFR 1.78 is GRANTED.

A review of the application as filed reveals that the claim for priority to the non-provisional applications as set forth on petition and in the later filed ADS, was not properly set forth in an application data sheet on filing. The four and sixteen-month periods specified in 37 CFR § 1.78(d)(3) expired without the claim being submitted in an application data sheet.     

A petition for acceptance of a claim for late priority under 37 CFR § 1.78(e) must be accompanied by:  

(1) the reference required by 35 U.S.C. § 120 and 37 CFR § 1.78(d)(2) of the prior-filed application, unless previously submitted;
(2) the petition fee set forth in § 1.17(m); and
(3) a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

A petition to accept an unintentionally delayed claim for priority filed August 12, 
2020 was dismissed in a decision mailed March 2, 2021 because the petition did not 
satisfy item (1) , the petition under 37 CFR § 1.78(e) was not properly marked in 
accordance with the provisions of 37 CFR 1.76(c)(2)). 

Comes now petitioner with the instant renewed petition, with an ADS marked in 
accordance with 37 CFR 1.76(c)(2), an RCE and petition to withdraw the application 
from issue.

under 35 U.S.C. § 120 is accepted as being unintentionally delayed. 

Petitioner is advised that this decision grants the petition to accept the unintentionally 
delayed domestic benefit claim to the prior filed application(s) because the petition 
requirements of 37 CFR 1.78(e) and the formal requirements for claiming domestic 
benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be 
construed as meaning that this application is entitled to the benefit of the prior-filed 
application(s).  Whether a claimed invention in a nonprovisional application is entitled 
to the benefit of the filing date of a prior-filed applications on the basis of the disclosure 
thereof is determined during examination if it becomes necessary to do so (e.g., 
intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt, which includes the priority claim to the prior-filed applications accompanies this decision on petition. 

Any inquiries concerning this decision may be directed to Attorney Advisor Patricia 
Faison-Ball at (571) 272-3212.  

This application is being forwarded to Technology Center Art Unit 3754 for consideration 
by the examiner of the claim under 35 U.S.C. § 120 for the benefit of priority to the 
prior-filed non-provisional application.



/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
ATTACHMENT: Corrected Filing Receipt